’ internal_revenue_service index nos b department oft an washington dc person to contact telephone number refer to ob tb bby ly date ug s legend taxpayer a taxpayer b date date ira x company w sum y dear this is in response to the correspondence submitted by your authorized representative as supplemented by correspondence dated in which you through your representative request several letter rulings under sec_408 following facts and representations support your ruling_request of the internal_revenue_code the taxpayer a died on date prior to attaining age at the time of his death taxpayer a was married to taxpayer b whose date of birth was date has not attained age survived taxpayer a taxpayer b who at his death taxpayer a maintained ira x with company the value of ira x at taxpayer jp2 w a's death was approximately sum yy received any distributions from ira x prior to his death taxpayer a had not taxpayer a named his estate as the beneficiary of ira taxpayer b was named the sole personal representative of x the estate of taxpayer a article iii of taxpayer a‘s last will and testament will provides in pertinent part residue and remainder of taxpayer a’s estate shall be distributed to his wife taxpayer b otherwise this bequest shall lapse that one-half of the rest if she survives him article x of taxpayer a’s will in pertinent part gives his personal representative the power to allocate any real or personal_property not specifically bequeathed to and among his residuary legatees taxpayer b as personal representative of the estate of as such furthermore she is entitled to receive distributions taxpayer a intends to direct company w to reflect on its records that the estate of taxpayer a is the beneficiary of tra x and from ira x as personal representative of the estate of taxpayer a then intends to direct the trustee of ira x to transfer ira x proceeds sufficient to satisfy taxpayer b's bequest under article iii of taxpayer a’s last will into an ira set up and maintained in the name of taxpayer b said transaction will take the form of a trustee-to-trustee transfer distributed to taxpayer b prior to being placed in an ira maintained in the name of taxpayer b no ira x amounts will be based on the above facts and representations you through your authorized representative request the following letter rulings that to the extent ira x is used to satisfy the bequest to taxpayer b under article iii of taxpayer a’s last will and testament ira x term is defined in code sec_408 d c i and is not an inherited ira as that to the extent that the ira x distribution is transferred to an ira set up and maintained in the name of taxpayer b said transferred amount will not be included in taxpayer b's gross_income for the year in which transferred with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 d a and d b bos code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent in the case of an inherited ira section part that d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 d c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira proceeds thus pursuant to code sec_408 d if sec_1_408-8 of the proposed income_tax regulations q a a-4 further provides in q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 da a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or to the account or annuity to which the surviving_spouse has rolled such amounts over which are subject or deemed to be subject_to the distribution_requirements of sec_401 a a or any additional_amounts are contributed to the account as described in above - the bw result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-6 of sec_1_408-8 of the proposed_regulations provides that if a surviving_spouse of an employee rolls over a distribution from a qualified_plan such surviving_spouse may elect to treat the ira as the spouse's own ira in accordance with the provisions in a-4 q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a generally if the proceeds of a decedent’s ira are payable to an estate are made payable to the personal representative of the estate and then are transferred by direction of the representative to an ira set up and maintained in the name of the decedent's surviving_spouse beneficiary of the residuary bequest under the decedent's will said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent generally not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however in a case where a surviving_spouse is the sole accordingly such surviving_spouse shall personal representative of the decedent's_estate with the authority to allocate estate property between and among bequests under a decedent’s will the surviving_spouse as personal representative allocates a portion or all of decedent's ira to the residuary bequest under his will and the surviving_spouse is the sole beneficiary of a portion of said residuary bequest the surviving_spouse will be treated as having received the ira proceeds to the extent used to satisfy her portion of the residuary bequest under the will from the decedent and not from his estate thus under the facts stated above taxpayer b is to be treated as having received the ira xx proceeds to the extent they satisfy her residuary bequest under taxpayer a’s will from taxpayer a and accordingly is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and d therefore with respect to your ruling requests we conclude as follows that to the extent ira x is used to satisfy the bequest to taxpayer b under article iii of taxpayer a’s last will and testament ira x term is defined in code sec_408 is not an inherited ira as that c i and to the extent that the ira x distribution is transferred to an ira set up and maintained in the name of taxpayer b said transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the ira to be set up by taxpayer b which will hold the amounts transferred from ira x will also meet the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file in this office copies of this letter_ruling are being sent to your authorized representative s sincerely yours y biily ft cee frances v sloan chief employee_plans technical branch _ enclosures deleted copy of letter_ruling form_437 dov
